In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS

**********************     *
ZVI FISCH and TZIPORA FISCH,
                           *
Legal representative of a minor child,
                           *
DOV FISCH,                 *                         No. 10-382V
                           *                         Special Master Christian J. Moran
              Petitioners, *
                           *
v.                         *                         Filed: November 8, 2013
                           *
SECRETARY OF HEALTH        *                         Damages; decision based on proffer;
AND HUMAN SERVICES,        *                         measles-mumps-rubella vaccine;
                           *                         encephalitis; on-Table injury.
              Respondent.  *
********************** *

Solomon Rosengarten, Esq., Brooklyn, NY, for Petitioner;
Lara A. Englund, United States Department of Justice, Washington, DC, for Respondent.

                UNPUBLISHED DECISION AWARDING DAMAGES 1

        On June 21, 2010, Zvi and Tzipora Fisch filed a petition for compensation, as
legal representatives of their child, Dov Fisch (Dov), alleging that he suffered
encephalitis caused by his receipt of a measles-mumps-rubella (“MMR”) vaccine, which
he received on June 25, 2007. The petitioners seek compensation pursuant to the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq. (2006).
On February 10, 2011, the undersigned ruled, based upon respondent’s concession, see
Respondent’s Report, filed January 24, 2011, that petitioners are entitled to
compensation.

      On November 5, 2013, respondent filed a Proffer on Award of Compensation.
Based upon the record as a whole, the special master finds the Proffer reasonable and that

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
petitioners are entitled to an award as stated in the Proffer. Pursuant to the attached
Proffer (Appendix A), the court awards petitioners:

       A. A lump sum payment of $870,099 .19, representing trust seed funds
          consisting of the present year cost of compensation for facility expenses in
          Compensation Year 2028 through Compensation Year 2030 ($613,200.00)
          and life care expenses in the first year after judgment ($256,899.19), in the
          form of a check payable to Regions Bank, as Trustee of the Reversionary
          Trust established for the benefit of Dov Fisch, as set forth in Appendix A:
          Items of Compensation for Dov Fisch;

       B. A lump sum payment of $848,697.87, representing compensation for lost
          future earnings ($616,828.82) and pain and suffering ($231,869.05), in the
          form of a check payable to petitioners as guardians/conservators of Dov
          Fisch, for the benefit of Dov Fisch. No payments shall be made until
          petitioners provide respondent with documentation establishing that they
          have been appointed as the guardians/conservators of Dov Fisch's estate;

       C. A lump sum payment of $1,590,163.70, representing compensation for
          satisfaction of the New York City lien, payable jointly to petitioners and

                               NYC Human Resources Administration
                                   Division of Liens and Recovery
                                P.O. Box 3786 - Church Street Station
                                     New York, NY 10008-3786
                                         Tel: (212) 274-5892
                                        Case ID#: QY94039F

          Petitioners agree to endorse this payment to New York City.

       D. A lump sum payment of $237,268.50, representing compensation for
          satisfaction of the Suffolk County lien, payable jointly to petitioners and;

                                          County of Suffolk
                                     Department of Social Services
                                           P.O. Box 18100
                                     Hauppauge, NY 11788-8900
                                      Attn: Ms. Patricia Martin
                                       Case ID #: MOOR54977

          Petitioners agree to endorse this payment to Suffolk County.


                                              2
       E. An amount sufficient to purchase the annuity contract, 2 subject to the
          conditions described below, that will provide payments for the life care
          items contained in the life care plan, as illustrated by the chart at Tab A
          attached hereto (Appendix A), paid to the life insurance company 3 from
          which the annuity will be purchased. 4 Compensation for Year Two
          (beginning on the first anniversary of the date of judgment) and all
          subsequent years shall be provided through respondent's purchase of an
          annuity, which annuity shall make payments directly to Regions Bank, as
          Trustee of the Reversionary Trust established for the benefit of Dov Fisch,
          only so long as Dov Fisch is alive at the time a particular payment is due.
          At the Secretary's sole discretion, the periodic payments may be provided
          to the Trustee of the Reversionary Trust in monthly, quarterly, annual or
          other installments. The "annual amounts" set forth in the chart at Tab A
          (Appendix A) describe only the total yearly sum to be paid to the Trustee
          of the Reversionary Trust and do not require that the payment be made in
          one annual installment.




       2
        In respondent's discretion, respondent may purchase one or more annuity contracts
from one or more life insurance companies.
       3
          The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

           a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

           b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa I, or Aaa;

           c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
              AA, AA+, or AAA;

           d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
              Rating: AA-, AA, AA+, or AAA.
       4
          Petitioners authorize the disclosure of certain documents filed by the petitioners in
this case consistent with the Privacy Act and the routine uses described in the National
Vaccine Injury Compensation Program System of Records, No. 09-15-0056 .

                                                3
       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.

      Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-6353.

      IT IS SO ORDERED.

                                        _______________________________
                                              Christian J. Moran
                                              Special Master




                                           4
             Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 1 of 17


                                    O
                                i.i b · ·
                                          D~(~1wJ~
                                          ~.! 1\ ~
                                          '{,I
                                                   .~ll
                                                              T;·L~,U:':''_~:-~s
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS" ' I . ~- r
                                                                                                         "~
                                                                                                              ~:'.~~f! ~ "r·· •
                                                                                                                 •':       "r
                                                                                                                                  _

                             OFFICE OF SPECIAL MASTERS

ZVI FISCH and TZIPORA FISCH,                                   )
legal representatives of a minor child,                        )
DOV FISCH,                                                     )                                       FILED
                                                               )
                           Petitioners,                        )                                    NOV - 5 2013
                                                               )
v.                                                             )        No. 10-382V         U.S. COURT OF
                                                               )        Special Master     FEDERAL C1AfM1
SECRETARY OF THE DEPARTMENT OF                                 )        Christian J. Moran
HEALTH AND HUMAN SERVICES,                                     )
                                                               )
                           Respondent.                         )


                RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

I.       Items of Compensation

         A.       Life Care Items

         The respondent engaged life care planner, Laura Fox, MSN, BSN, RN, CLCP, to provide

an estimation of Dov Fisch's future vaccine-injury related needs. For the purposes of this

proffer, the term "vaccine related" is as described in the respondent's Rule 4( c) Report filed

January 24, 2011. All items of compensation identified in the life care plan are supported by the

evidence, and are illustrated by the chart entitled Appendix A: Items of Compensation for Dov

Fisch, attached hereto as Tab A. 1 Respondent proffers that Dov Fisch should be awarded all

items of compensation set forth in the life care plan and illustrated by the chart attached at Tab

A. Petitioners agree.




         1
           The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual benefit years
run from the date of judgment up to the first anniversary of the date of judgment, and every year thereafter up to the
anniversary of the date of judgment.
          Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 2 of 17



         B.     Lost Future Earnings

         The parties agree that based upon the evidence of record, l)ov Fisch will not be gainfully

employed in the future. Therefore, respondent proffers that Dov Fisch should be awarded lost

future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B). Respondent

proffers that the appropriate award for Dov Fisch's lost future earnings is $616,828.82.

Petitioners agree.

         C.     Pain and Suffering

         Respondent proffers that Dov Fisch should be awarded $231,869.05 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioners

agree.

         D.     Past Umeimbursable Expenses

         Petitioners have supplied no evidence of their expenditure of past umeimbursable

expenses related to Dov Fisch's vaccine-related injury. Respondent proffers that petitioners

should not be awarded past umeimbursable expenses. Petitioners agree.

         E.     New York City Medicaid Lien

         ,Respondent proffers that Dov Fisch should be awarded funds to satisfy the New York

City lien in the amount of $1,590, 163. 70, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action that New York City may have against

any individual as a result of any Medicaid payments New York City has made to or on behalf of

Dov Fisch from the date of his eligibility for benefits through the date of judgment in this case as

a result of his vaccine-related injury suffered on or about June 25, 2007, under Title XIX of the

Social Security Act.



                                                 2
        Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 3 of 17



F.     Suffolk County Medicaid Lien

       Respondent proffers that Dov Fisch should be awarded funds to satisfy the Suffolk

County lien in the amount of $237,268.50, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action that Suffolk County may have against

any individual as a result of any Medicaid payments Suffolk County has made to or on behalf of

Dov Fisch from the date of his eligibility for benefits through the date of judgment in this case as

a result of his vaccine-related injury suffered on or about June 25, 2007, under Title XIX of the

Social Security Act.

II.    Form of the Award

       The parties recommend that the compensation provided to Dov Fisch should be made

through a combination of lump sum payments and future annuity payments as described below,

and request that the special master's decision and the Court's judgment award the following:

       A.      A lump sum payment of $870,099 .19, representing trust seed funds consisting of

the present year cost of compensation for facility expenses in Compensation Year 2028 through

Compensation Year 2030 ($613,200.00) and life care expenses in the first year after judgment

($256,899.19), in the form of a check payable to Regions Bank, as Trustee of the Reversionary

Trust established for the benefit of Dov Fisch, as set forth in Appendix A: Items of

Compensation for Dov Fisch;

       B.      A lump sum payment of $848,697.87, representing compensation for lost future

earnings ($616,828.82) and pain and suffering ($231,869.05), in the form of a check payable to

petitioners as guardians/conservators of Dov Fisch, for the benefit of Dov Fisch. No payments

shall be made until petitioners provide respondent with documentation establishing that they

have been appointed as the guardians/conservators of Dov Fisch's estate;



                                                 3
          Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 4 of 17



         C.      A lump sum payment of $1,590,163.70, representing compensation for

satisfaction of the New York City lien, payable jointly to petitioners and

                                 NYC Human Resources Administration
                                    Division of Liens and Recovery
                                 P.O. Box 3786 - Church Street Station
                                      New York, NY 10008-3786
                                          Tel: (212) 274-5892
                                        Case ID#: QY94039F

Petitioners agree to endorse this payment to New York City.

         D.      A lump sum payment of $237,268.50, representing compensation for satisfaction

of the Suffolk County lien, payable jointly to petitioners and

                                            County of Suffolk
                                       Department of Social Services
                                              P.O. Box 18100
                                       Hauppauge, NY 11788-8900
                                         Attn: Ms. Patricia Martin
                                         Case ID #: MOOR54977

Petitioners agree to endorse this payment to Suffolk County.

        E.       An amount sufficient to purchase the annuity contract, 2 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A attached hereto, paid to the life insurance company3 from


   2
     In respondent's discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
   3
     The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of any
mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings from
two of the following rating organizations:

                 a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                 b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa I, or Aaa;

                 c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                 AAA;

                 d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                 AA+, or AAA.

                                                        4
           Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 5 of 17



which the annuity will be purchased. 4 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent's purchase of an annuity, which annuity shall make payments directly to Regions

Bank, as Trustee of the Reversionary Trust established for the benefit of Dov Fisch, only so long

as Dov Fisch is alive at the time a particular payment is due. At the Secretary's sole discretion,

the periodic payments may be provided to the Trustee of the Reversionary Trust in monthly,

quarterly, annual or other installments. The "annual amounts" set forth in the chart at Tab A

describe only the total yearly sum to be paid to the Trustee of the Reversionary Trust and do not

require that the payment be made in one annual installment.

                   1.       Growth Rate

         Respondent proffers that a four percent (4 %) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioners agree.

                  2.        Life-Contingent Annuity

          Trustee of the Reversionary Trust will continue to receive the annuity payments from

the Life Insurance Company only so long as Dov Fisch is alive at the time that a particular

payment is due. Written notice shall be provided to the Trustee of the Reversionary Trust, the

Secretary of Health and Human Services and the Life Insurance Company within twenty (20)

days of Dov Fisch's death.

   4
     Petitioners authorize the disclosure of certain documents filed by the petitioners in this case consistent with the
Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System of
Records, No. 09-15-0056.

                                                           5
        Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 6 of 17



               3.      Guardianship

       No payments shall be made until petitioners provide respondent with documentation

establishing that they have been appointed as the guardians/conservators of Dov Fisch's estate.

If petitioners are not authorized by a court of competent jurisdiction to serve as

guardians/conservators of the estate of Dov Fisch, any such payment shall be made to the party

or parties appointed by a court of competent jurisdiction to serve as guardians/ conservators of

the estate of Dov Fisch upon submission of written documentation of such appointment to the

Secretary.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump sum paid to the Trustee of the Reversionary Trust
               established for the benefit Dov Fisch:                                $ 870,099.19

       B.      Lump sum paid to petitioners as the court-appointed
               guardians/conservators of Dov Fisch's estate:                         $ 848,697.87

       C.      New York City Medicaid lien:                                          $1,590,163.70

       D.      Suffolk County Medicaid Lien:                                         $ 237,268.50

       E.      An amount sufficient to purchase the annuity contract described
               above in section II. E.




                                                 6
       Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 7 of 17



                                   Respectfully submitted,

                                   STUART F. DELERY
                                   Assistant Attorney General

                                   RUPABHATTACHARYYA
                                   Director
                                   Torts Branch, Civil Division

                                   VINCENT J. MATANO SKI
                                   Deputy Director
                                   Torts Branch, Civil Division



                                  ~~\f-P(~
                                   HEATHER PEARLMAN
                                   Senior Trial Attorney
                                   Torts Branch, Civil Division




                                   LARA A. ENGLUND
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Telephone: (202) 307-3013

Dated: November 5, 2013




                                      7
                                                               Appendix A: Items of Compensation for Dov Fisch                                          Page l of9

                                                      Lump Sum
                                                     Compensation Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
    ITEMS OF COMPENSATION                 G.R.   *      Year l       Year 2         Year 3         Year 4         Year 5        Year6          Year 7          Year 8
                                                        2013         2014           2015           2016           2017           2018           2019           2020




                                                                                                                                                                             Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 8 of 17
Health Insurance Premium                  5%             5,052.00     5,052.00       5,052.00       5,052.00       5,052.00       5,052.00       5,052.00       5,052.00
Medicare Part B Premium                   5%
Medicare Suppl Plan F Premium             5%
Medicare Part D Deductible                5%
Medicare Part D Premium                   5%
Medicare Part D RX Costs                  5%
Neurology                                 5%     *        340.00         80.00          80.00          80.00          80.00          80.00          80.00            80.00
Urology                                   5%     *        170.00         40.00          40.00          40.00          40.00          40.00          40.00            40.00
Pulmonology                               5%     *      2,340.00        480.00         480.00         480.00         480.00         480.00         480.00         480.00
Gastro-enterology                         5%     *        340.00         80.00          80.00          80.00          80.00          80.00          80.00            80.00
Ophthal-mology                            5%     *        150.00         20.00          20.00          20.00          20.00          20.00          20.00            20.00
Orthopedic Follow-up                      5%     *        220.00         40.00          40.00          40.00          40.00          40.00          40.00            40.00
Specialty Care for Chronic Intracranial
Infection                                 5%     *        220.00         40.00          40.00          40.00          40.00          40.00          40.00            40.00
Anesthesia for Dental Exams               5%              862.50        862.50         862.50         862.50         862.50         862.50         862.50         862.50
Trust Seed/ A val on Gardens Rehab &
Health Care Cntr                          4%          817,600.00    204,400.00     204,400.00     204,400.00     204,400.00     204,400.00     204,400.00     204,400.00
Case Mngt                                 4%            3,000.00      3,000.00       3,000.00       3,000.00       3,000.00       3,000.00       3,000.00       3,000.00
Dietician                                 4%     *        240.00         80.00          80.00          80.00          80.00          80.00          80.00            80.00
PTEval                                    4%     *        440.00         80.00          80.00          80.00          80.00          80.00          80.00            80.00
OTEval                                    4%     *        440.00         80.00          80.00          80.00          80.00          80.00          80.00            80.00
CBC                                       5%     *        388.00
Chem Panel                                5%     *        388.00
Liver Function Panel                      5%     *        164.00
MRI of Brain                              5%     *      2,500.00
Repiratory Cultures                       5%     *        852.00
Urinalysis                                5%     *        190.00
Urine Culture                             5%     *        300.00
Chest X-ray                               5%     *        600.00
Hip & Spine X-rays                        5%     *        500.00
X-ray Abdomen                             5%     *        500.00
                                                       Appendix A: Items of Compensation for Dov Fisch                                          Page 2 of9

                                             Lump Sum
                                            Compensation Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
     ITEMS OF COMPENSATION       G.R.   *      Year l      Year 2           Year 3         Year4         Year 5         Year6          Year 7         Year 8
                                                2013        2014            2015           2016           2017           2018           2019           2020




                                                                                                                                                                     Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 9 of 17
DDAVP                            5%     *       9,432.12      9,432.12       9,432.12       9,432.12       9,432.12       9,432.12       9,432.12       9,432.12
Furoesmide                       5%     *        203.40        203.40          203.40         203.40         203.40         203.40         203.40         203.40
Levo-thyroxine                   5%     *          83.94
Colace                           4%               117.48        117.48         117.48         117.48         117.48         117.48         117.48         117.48
Dul co lax                       4%                51.98         51.98          51.98          51.98          51.98          51.98          51.98            51.98
Prednisone                       5%     *          47.98
Bacio fen                        5%     *         139.92
Ferrous Sulfate                  4%               31.98          31.98          31.98          31.98          31.98          31.98          31.98            31.98
Lacri-Lube OTC                   4%              239.88        239.88          239.88         239.88         239.88         239.88         239.88         239.88
Pulmicort                        5%     *       1,319.94        120.00         120.00         120.00         120.00         120.00         120.00         120.00
Albuterol                        5%     *        394.20
Nystatin                         5%     *         119.96        119.96         119.96         119.96         119.96         119.96         119.96         119.96
Silver Sulfdizine                5%               131.96        131.96         131.96         131.96         131.96         131.96         131.96         131.96
Antibiotic                       5%     *         170.00         40.00          40.00          40.00          40.00          40.00          40.00            40.00
Mineral Oil                      4%                32.97         32.97          32.97          32.97          32.97          32.97          32.97            32.97
WC Frame                         4%     *
Custom Seating                   4%     *
WC, Adult                        4%     *
WC Maint                         4%              200.00        200.00          200.00         200.00         200.00         200.00         200.00        200.00
Hand Splints                     4%     *          66.78         66.78          66.78          66.78          66.78          66.78          66.78            66.78
AF Os                            4%     *
Gel Mattress Overlay             4%               185.00                       185.00                        185.00                        185.00
Ilex Skin Protector Paste        4%              377.00         377.00         377.00         377.00         377.00         377.00         377.00         377.00
Nystatin Cream                   4%                21.00         21.00          21.00          21.00          21.00          21.00          21.00            21.00
Hospitalization                  5%     *      14,000.00        500.00         500.00         500.00         500.00         500.00         500.00        500.00
ER                               5%     *       2,500.00        200.00         200.00         200.00         200.00         200.00        200.00         200.00
Transport to Hospital            4%             1,000.00
Transport to Facility: Parents   4%             1,435.20      1,435.20       1,435.20       1,435.20       1,435.20       1,435.20       1,435.20       1,435.20
Lost Future Earnings                         616,828.82
Pain and Suffering                            231,869.05
                                                             Appendix A: Items of Compensation for Dov Fisch                                                      Page 3 of9

                                                 Lump Sum
                                                Compensation Compensation        Compensation     Compensation     Compensation    Compensation     Compensation     Compensation
   rTEMS OF COMPENSATION             G.R.   *      Year 1      Year2                Year 3           Year4            Year 5          Year6           Year 7            Year 8




                                                                                                                                                                                     Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 10 of 17
                                                   2013         2014                2015             201 6            2017            2018             2019             2020
Past Unreimbursable Expenses (N/A)
Medicaid Lien: New York City                    1,590,163.70
Medicaid Lien: Suffolk County                     23 7,268 .50
Annual Totals                                   3,546,229.26       227,656.21       227,841.21       227,656.2 1     227,841.21       227,656.21       227,841.21       227,656.21
                                                Note: Compensation Year I consists of the 12 month period following the date of judgment.
                                                Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                                As soon as practicable after entry of judgment, respondent shall make the following payment to the Regions Bank, as Trustee of
                                                the Reversionary Trust for trust seed ($613,200.00) and Yr 1 LCP Cash ($256,899.19): $870,099.19.
                                                As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                                conservators of Dov Fisch for lost future earnings ($616,828 .82) and pain and suffering ($231 ,869.05): $848,697.87.
                                                As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                                petitioners and New York City, as reimbursement of the city's Medicaid lien: $1,590,163.70.
                                                As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                                petitioners and Suffolk County, as reimbursement of the county's Medicaid lien: $237,268.50.
                                                Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                                Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date ofjudgment.
                                                Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                                               Appendix A: Items of Compensation for Dov Fisch                                           Page 4 of9


                                                     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
    ITEMS OF COMPENSATION                 G.R.   *      Year 9        Year I 0       Year l l       Year 12        Year 13        Year 14        Year 15        Year 16
                                                        2021




                                                                                                                                                                               Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 11 of 17
                                                                       2022           2023           2024           2025           2026           2027           2028
Health Insurance Premium                  5%             5,052.00       5,052.00       5,052.00       5,052.00       5,052.00       5,052.00       5,052.00       5,052.00
Medicare Part B Premium                   5%
Medicare Supp[ Plan F Premium             5%
Medicare Part D Deductible                5%
Medicare Part D Premium                   5%
Medicare Part D RX Costs                  5%
Neurology                                 5%     *          80.00          80.00          80.00          80.00          80.00          80.00          80.00            80.00
Urology                                   5%     *          40.00          40.00          40.00          40.00          40.00          40.00          40.00            40.00
Pulmonology                               5%     *         480.00         480.00         480.00         480.00         480.00         480.00         480.00           480.00
Gastro-enterology                         5%     *          80.00          80.00          80.00          80.00          80.00          80.00          80.00            80.00
Ophthal-mology                            5%     *          20.00          20.00          20.00          20.00
Orthopedic Follow-up                      5%     *          40.00          40.00          40.00          40.00
Specialty Care for Chronic Intracranial
Infection                                 5%     *          40.00          40.00          40.00          40.00          40.00          40.00          40.00            40.00
Anesthesia for Dental Exams               5%               862.50         862.50         862.50         862.50         862.50         862.50         862.50           862.50
Trust Seed/ Avalon Gardens Rehab &
Health Care Cntr                          4%           204,400.00     204,400.00     204,400.00     204,400.00     204,400.00     204,400.00     204,400.00              -
Case Mngt                                 4%             3,000.00       3,000.00       3,000.00       3,000.00       3,000.00       3,000.00       3,000.00           750.00
Dietician                                 4%     *          80.00          80.00          80.00          80.00          80.00          80.00          80.00            80.00
PT Eva!                                   4%     *          80.00          80.00          80.00          80.00          80.00          80.00          80.00            80.00
OT Eva!                                   4%     *          80.00          80.00          80.00          80.00          80.00          80.00          80.00            80.00
CBC                                       5%     *
Chem Panel                                5%     *
Liver Function Panel                      5%     *
MRI of Brain                              5%     *
Repiratorv Cultures                       5%     *
Urinalysis                                5%     *
Urine Culture                             5%     *
Chest X-ray                               5%     *
Hip & Spine X-rays                        5%     *
X-ray Abdomen                             5%     *
                                                      Appendix A: Items of Compensation for Dov Fisch                                           Page 5 of9


                                            Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
     ITEMS OF COMPENSATION       G.R.   *     Year 9         Year 10        Year 11        Year 12        Year 13        Year 14        Year 15        Year 16




                                                                                                                                                                      Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 12 of 17
                                               2021           2022           2023           2024           2025           2026           2027           2028
DDAVP                            5%     *       9,432.12       9,432.12       9,432.12       9,432.12       9,432.12       9,432.12       9,432.12       9,432.12
Furoesmide                       5%     *         203.40         203.40         203.40         203.40         203.40         203.40         203.40           203.40
Levo-thyroxine                   5%     *
Colace                           4%               117.48         117.48         117.48         117.48         117.48         117.48         117.48           117.48
Dulcolax                         4%                51.98          51.98          51.98          51.98          51.98          51.98          51.98            51.98
Prednisone                       5%     *
Baclofen                         5%     *
Ferrous Sulfate                  4%                31.98          31.98          31.98          31.98          31.98          31.98          31.98            31.98
Lacri-Lube OTC                   4%               239.88         239.88         239.88         239.88         239.88         239.88         239.88           239.88
Pulmicort                        5%     *         120.00         120.00         120.00         120.00         120.00         120.00         120.00           120.00
Albuterol                        5%     *
Nystatin                         5%     *         119.96         119.96         119.96         119.96         119.96         119.96         119.96           119.96
Silver Sulfdizine                5%               131.96         131.96         131.96         131.96         131.96         131.96         131.96           131.96
Antibiotic                       5%     *          40.00          40.00          40.00          40.00          40.00          40.00          40.00            40.00
Mineral Oil                      4%                32.97          32.97          32.97          32.97          32.97          32.97          32.97            32.97
WC Frame                         4%     *
Custom Seating                   4%     *
WC, Adult                        4%     *
WC Maint                         4%               200.00         200.00         200.00         200.00         200.00         200.00         200.00           200.00
Hand Splints                     4%     *          66.78          66.78          66.78          66.78          66.78          66.78          66.78            66.78
AF Os                            4%     *
Gel Mattress Overlay             4%               185.00                        185.00                        185.00                        185.00
Ilex Skin Protector Paste        4%               377.00         377.00         377.00         377.00         377.00         377.00         377.00           377.00
Nystatin Cream                   4%                21.00          21.00          21.00          21.00          21.00          21.00          21.00            21.00
Hospitalization                  5%     *         500.00         500.00         500.00         500.00         500.00         500.00         500.00           500.00
ER                               5%     *         200.00         200.00         200.00         200.00         200.00         200.00         200.00           200.00
Transport to Hospital            4%
Transport to Facility: Parents   4%             1,435.20       1,435.20       1,435.20       1,435.20
Lost Future Earnings
Pain and Suffering
                                                             Appendix A: Items of Compensation for Dov Fisch                                                      Page 6 of9


                                                Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation     Compensation
   ITEMS OF COMPENSATION             G.R.   *      Year 9          Year 10          Year 11          Year 12          Year 13         Year 14          Year 15          Year 16




                                                                                                                                                                                      Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 13 of 17
                                                   2021             2022             2023             2024             2025            2026             2027             2028
Past Unreimbursable Expenses (NIA)
Medicaid Lien: New York City
Medicaid Lien: Suffolk County
Annual Totals                                      227,841.21       227,656.21       227,841.21       227,656.21       226,346.0l      226,161.01       226,346.0l        19,511.01
                                                Note: Compensation Year 1 consists of the 12 month period following the date ofjudgment.
                                                Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                                As soon as practicable after entry of judgment. respondent shall make the following payment to the Regions Bank, as Trustee of
                                                the Reversionary Trust for trust seed ($613,200.00) and Yr l LCP Cash ($256,899.19): $870,099.19.
                                                As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                                conservators of Dov Fisch for lost future earnings ($616,828.82) and pain and suffering ($231,869 .05): $848,697 .87.
                                                As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                                petitioners and New York City, as reimbursement of the city's Medicaid lien: $1,590, 163 .70.
                                                As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                                petitioners and Suffolk County, as reimbursement of the county's Medicaid lien: $237,268.50.
                                                Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                                Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                                Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                                                  Appendix A: Items of Compensation for Dov Fisch                                             Page 7 of9


                                                     Compensation    Compensation    Compensation   Compensation    Compensation   Compensation    Compensation
    ITEMS OF COMPENSATION                 G.R.   *     Year 17         Year 18         Year 19        Year 20         Year 21       Years 22-37    Years 38-Life




                                                                                                                                                                           Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 14 of 17
                                                        2029            2030            2031           2032            2033         2034-2049       2050-Life
Health Insurance Premium                  5%             5,052.00         5,052.00       5,052.00       5,052.00        5.052.00        5,052.00
Medicare Part B Premium                   5%                                                                                                            1,258.80
Medicare Suppl Plan F Premium             5%                                                                                                           3,886.92
Medicare Part D Deductible                5%                                                                                                             325.00
Medicare Part D Premium                   5%                                                                                                             571.20
Medicare Part D RX Costs                  5%                                                                                                            1,849.08
Neurology                                 5%     *          80.00            80.00          80.00          80.00           80.00          80.00
Urology                                   5%     *          40.00            40.00          40.00          40.00           40.00          40.00
Pulmono[ogy                               5%     *         480.00          480.00          480.00         480.00          480.00         480.00
Gastro-enterology                         5%     *          80.00            80.00          80.00          80.00           80.00          80.00
Ophthal-mology                            5%     *
Orthopedic Follow-up                      5%     *
Specialty Care for Chronic Intracranial
Infection                                 5%     *          40.00            40.00          40.00          40.00           40.00          40.00
Anesthesia for Dental Exams               5%               862.50           862.50         862.50         862.50          862.50         862.50          862.50
Trust Seed/ A val on Gardens Rehab &
Health Care Cntr                          4%                  -                -       204,400.00     204,400.00      204,400.00     204,400.00      204AOO.OO
Case Mngt                                 4%               750.00          750.00          750.00         750.00          750.00         750.00          750.00
Dietician                                 4%     *          80.00            80.00          80.00          80.00           80.00          80.00
PTEval                                    4%     *          80.00            80.00          80.00          80.00           80.00          80.00
OTEval                                    4%     *          80.00            80.00          80.00          80.00           80.00          80.00
CBC                                       5%     *
Chem Panel                                5%     *
Liver Function Panel                      5%     *
MRI of Brain                              5%     *
Repiratory Cultures                       5%     *
Urinalysis                                5%     *
Urine Culture                             5%     *
Chest X-ray                               5%     *
Hio & Soine X-rays                        5%     *
X-ray Abdomen                             5%     *
                                                      Appendix A: Items of Compensation for Dov Fisch                                            Page 8 of9


                                            Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
     ITEMS OF COMPENSATION       G.R.   *     Year 17        Year 18        Year 19        Year 20        Year 21       Years 22-37   Years 38-Life




                                                                                                                                                              Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 15 of 17
                                               2029           2030           2031           2032           2033         2034-2049      2050-Life
DDAVP                            5%     *       9,432.12       9,432.12       9,432.12       9,432.12       9,432.12       9,432.12
Furoesmide                       5%     *         203.40         203.40         203.40         203.40         203.40         203.40
Levo-thyroxine                   5%     *
Colace                           4%               117.48         117.48         117.48         117.48         117.48         117.48         117.48
Dulcolax                         4%                51.98          51.98          51.98          51.98          51.98          51.98          51.98
Prednisone                       5%     *
Baclofen                         5%     *
Ferrous Sulfate                  4%                31.98          31.98          31.98          31.98          31.98          31.98          31.98
Lacri-Lube OTC                   4%               239.88         239.88         239.88         239.88         239.88         239.88         239.88
Pulmicort                        5%     *         120.00         120.00         120.00         120.00         120.00         120.00
Albuterol                        5%     *
Nvstatin                         5%     *         119.96         119.96         119.96         119.96         119.96         119.96
Silver Sulfdizine                5%               131.96         131.96         131.96         131.96         131.96         131.96         131.96
Antibiotic                       5%     *          40.00          40.00          40.00          40.00          40.00          40.00
Mineral Oil                      4%                32.97          32.97          32.97          32.97          32.97          32.97          32.97
WC Frame                         4%     *
Custom Seating                   4%     *
WC, Adult                        4%     *
WC Maint                         4%               200.00         200.00         200.00         200.00         200.00         200.00
Hand Solints                     4%     *          66.78          66.78          66.78          66.78          66.78          66.78
AF Os                            4%     *
Gel Mattress Overlay             4%               185.00                        185.00                        185.00          92.50          92.50
Ilex Skin Protector Paste        4%               377.00         377.00         377.00         377.00         377.00         377.00         377.00
Nystatin Cream                   4%                21.00          21.00          21.00          21.00          21.00          21.00          21.00
Hospitalization                  5%     *         500.00         500.00         500.00         500.00         500.00         500.00
ER                               5%     *         200.00         200.00         200.00         200.00         200.00         200.00
Transport to Hospital            4%
Transport to Facility: Parents   4%
Lost Future Earnings
Pain and Suffering
                                                           Appendix A: Items of Compensation for Dov Fisch                                                      Page 9 of9


                                              Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation
   ITEMS OF COMPENSATION             G.R. *     Year 17          Year 18          Year 19          Year 20          Year 21        Years 22-37     Years 38-Life




                                                                                                                                                                                Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 16 of 17
                                                 2029             2030             2031             2032             2033          2034-2049        2050-Life
Past Unreimbursable Expenses (N/A)
Medicaid Lien: New York City
Medicaid Lien: Suffolk Countv
Annual Totals                                      19,696.01        19,511.01      224,096.0 1      223 ,911.01     224,096.01       224,003 .51      215,000.25
                                              Note: Compensation Year l consists of the 12 month period following the date ofjudgment.
                                              Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to the Regions Bank, as Trustee of
                                              the Reversionary Trust for trust seed ($613,200.00) and Yr l LCP Cash ($256,899.19): $870,099.19.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                              conservators of Dov Fisch for lost future earnings ($616,828.82) and pain and suffering ($23 1,869 .05): $848,697 .87.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                              petitioners and New York City, as reimbursement of the city's Medicaid lien: $1,590, 163. 70.
                                              As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                              petitioners and Suffolk County, as reimbursement of the county's Medicaid lien: $237,268.50.
                                              Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                              Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                              Items denoted with an asterisk(*) covered by health insurance and/or Medicare.
   Case 1:10-vv-00382-UNJ Document 51 Filed 11/05/13 Page 17 of 17




                                        CERTIFICATE OF SERVICE


        I hereby certify that on this   S'   day of N~bz..i      , 2013, a trne copy of
the foregoing NOTICE OF FILING was served by first class mail, postage prepaid

upon:




                                SOLOMON ROSENGARTEN
                              Counsel of Record for the Petitioners
                                       1704 A venue M
                                     Brooklyn, NY 11230